ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Zuhmat Group Construction                    )      ASBCA No. 59824
                                             )
Under Contract No. W91B4M-11-A-0005          )

APPEARANCES FOR THE APPELLANT:                      Eric Montalvo, Esq.
                                                    Lauren R. Brier, Esq.
                                                     The Federal Practice Group
                                                      Worldwide Service
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Frank A. March, Esq.
                                                     Trial Attorney

    SUMMARY BINDING DECISION BY ADMINISTRATIVE JUDGE PROUTY

       By alternative dispute resolution (ADR) agreement approved by the Board on
30 March 2016, the parties requested that this appeal be decided by a one-judge
"summary proceeding with binding decision." The parties agreed that this "decision shall
be final, conclusive, not subject to reconsideration or appeal, and may not be set aside,
except for fraud." (ADR Agreement at 1-3) This decision has no value as precedent and
cannot be cited in any other proceeding. The undersigned conducted a one-day
evidentiary hearing on 9 May 2016 in Dubai, United Arab Emirates, after which the
parties rested and presented arguments.

                                       DECISION

        This appeal is sustained in toto. The government presented no factual defense to
appellant's claim, which I determine to have been completely supported by the
uncontroverted and credible testimony and by the record. The claim consisted of four
portions on the above-captioned Blanket Purchase Order contract: Call Nos. 7, 9, 12, and
13. At the exchange rate of approximately 55.9 Afghani per dollar prevailing on
17 October 2014, when Zuhmat submitted its certified claim, Zuhmat is entitled to $8,050
for its claim on Call No. 7; $304,298 for its claim on Call No. 9; $85,509 for its claim on
Call No. 12; and $122,003 for its claim on Call No. 13. The amount of the award for
Call Nos. 7 and 9 (totaling $312,348) is subject to Contract Disputes Act interest in
accordance with 41 U.S.C. § 7109 from the 17 October 2014 putative date of receipt of
the claim until paid. The amount of the award for Call No. 12 ($85,509) is subject to
interest in accordance with the rate set by 41 U.S.C. § 7109 from the 12 November 2011
date that the invoice for Call No. 12 was submitted until paid. The amount of the award
for Call No. 13 ($122,003) is subject to interest in accordance with the rate set by
41U.S.C.§7109 from the 21February2012 date that the invoice for Call No. 13 was
submitted until paid.

      Dated: 17 May 2016




                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals




      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59824, Appeal of Zuhmat
Group Construction, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2